Title: To Alexander Hamilton from Isaac Sherman, 23 January 1792
From: Sherman, Isaac
To: Hamilton, Alexander



Philadelphia 23d. January 1792.
Sir,

I shall not take up your time by assigning particular reasons for my defering paying you the balance due on the money which you lent me in New York; but shall just observe generally, that some circumstances which occurred subsequent to my letter of the 5th of February last that, I did not, neither could I then foresee, rendered a new loan, or a delay of payment indispensibly necessary. I have it now in my power to pay the balance with ease to myself, which is enclosed.
Give me leave to observe, that I feel most sensibly under obligations to you, not only for the money which you advanced, but from other considerations.
I have the Honor to be,   Sir   with the most perfect Esteem & respect   Your most Obedient Servt.

Isaac Sherman.
The Honorable Alexander Hamilton Esqr.

